DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a method, classified in CPC B08B7/0085.
II. Claims 8-11, drawn to an apparatus, classified in CPC A22C7/0069.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the claimed apparatus can be used to make food products or heat food products.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with QING LIN on 7/21/2020, a provisional election was made WITH traverse to prosecute the invention of Group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-11 are withdrawn
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 16/083,748 (hereinafter “the ‘748 application”), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for Claims 3 and 7 of this application.
Claim 3 (and its dependent claim 7) recites that: one or more pressure housings are arranged against the mould drum to form an outside chamber, wherein the outside chamber has a chamber port that’s connected to the fluid circuit, and a pressurized fluid stream flows in the fluid circuit. In other words, a pressurized fluid stream flows within the one or more pressure housings. Claim 3 also recites that the outside chamber has a radiation source (see claim 1). Thus, the outside chamber comprises both a pressurized fluid stream and a radiation source, and the ‘748 application fails to disclose how this is achieved. The radiation source is not disclosed in the drawings of the ‘748 application. Moreover, the specification of the ‘748 application does not disclose where and how the radiation source is arranged within the outside chamber, and does not disclose any working examples in which the radiation source interacts with the pressurized fluid stream in the outside chamber. Indeed, the specification of the ‘748 application provides minimal discussion of the radiation source at only two instances:
Pg. 13 line 24-29: “ . . . arranging one or more housings against the outside of and over one or more mould cavities, so as to form together with the mould drum an outside chamber, the outside chamber having a radiation source; cleaning the at least one mould cavity in a first phase by allowing radiation in the pressure housing.”
Pg. 14 line 36 to pg. 15 line 2: “It is also conceivable that a pressure housing comprises a radiation source, allowing radiation to take place. Such an embodiment does not require a mould drum cleaning and/or evaluating device. Radiation may result in local heating of the mould drum, possibly up to a pyrolysis temperature.”
Therefore, the ‘748 application fails to provide adequate support or enablement for Claims 3 and 7 of this application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recited “radiation source” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Objections
Claim 1 recites “the mould drum further being provided with one or more passage ports, which are via one or more passages and via the wall part porous structures in fluid communication with the mould cavities . . . ” at line 3-5. It’s recommended that the phrase “in fluid communication with the mould cavities” be moved closer to the corresponding verb “are.” For example, as a suggestion, the sentence can be rewritten as “the mould drum further being provided with one or more passage ports, which are in fluid communication with the mould cavities via one or more passages and via the wall part porous structures
Claim 1 recites “which mould drum has been become soiled . . .” at line 6. The word “which” should be changed to “wherein.”
Claim 1 recites “which mould drum has been become soiled . . .” at line 6. The phrase “has been become soiled” is grammatically incorrect; it should be changed to “has been soiled” or “has become soiled.”
All instances of “and/ or” in the claims should be changed to “and/or” (i.e., without the space).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 3 recites that: one or more pressure housings are arranged against the mould drum to form an outside chamber, wherein the outside chamber has a chamber port that’s connected to the fluid circuit, and a pressurized fluid stream flows in the fluid circuit. In other words, a pressurized fluid stream flows within the one or more pressure housings. Claim 3 also recites that the outside chamber has a radiation source (see claim 1). Thus, the outside chamber comprises both a pressurized fluid stream and a radiation source, and the specification fails to disclose how this is achieved. Moreover, the radiation source is not disclosed in the drawings; the specification does not disclose where and how the radiation source is arranged within the outside chamber; and the specification does not disclose any working examples in which the radiation source 
Pg. 13 line 26-33: “ . . . arranging one or more housings against the outside of and over one or more mould cavities, so as to form together with the mould drum an outside chamber, the outside chamber having a radiation source; cleaning the at least one mould cavity in a first phase by allowing radiation in the pressure housing.”
Pg. 15 line 1-5: “It is also conceivable that a pressure housing comprises a radiation source, allowing radiation to take place. Such an embodiment does not require a mould drum cleaning and/or evaluating device. Radiation may result in local heating of the mould drum, possibly up to a pyrolysis temperature.”
Therefore, in consideration of the factors, claim 3 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 7 is rejected because it depends on claim 3.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “one or more” and the phrase “at least one” are used interchangeably in the claims when referring to the same structural limitations; this creates improper antecedent basis. Therefore, all recitations of “one or more ___” and all recitations of “at least one ___” must be reviewed to ensure proper antecedent basis. 
Claim 1 recites “the wall part porous structures” at line 4-5. There is insufficient antecedent basis for this limitation in the claim. The claim earlier recites “a wall part with a porous structure.”
The same rejection applies to Claim 2
Claim 1 recites “formed food products” at line 8-9. It’s unclear if this phrase refers back to “moulding three-dimensional products” at line 6-7. For examination purpose, they are interpreted as the same products.
Claim 1 recites “the outside” of one or more mould cavities at line 11. There is insufficient antecedent basis for this limitation in the claim. Moreover, it’s clear if “the outside” is singular or plural.
The same rejection applies to Claim 2 (reciting “the outside” of one or more mould cavities at line 5-6).
Claim 1 recites “the outside chamber having a radiation source” at line 12-13. It’s unclear how the “outside chamber,” which is interpreted as a space or an area formed by the housing(s) and the mould drum, can have a structure. In other words, it’s unclear which structure the radiation source is attached to. The specification discloses that a pressure housing comprises a radiation source (see pg. 15 line 1-5), claim 8 recites “one or more housings having a radiation source,” and claim 3 recites “allowing radiation in the pressure housing.” Thus, for examination purpose, it’s interpreted as the housing(s) comprises the radiation source.
Claim 1 recites “one or more mould cavities” at line 11. The scope of this limitation is unclear, especially given that the claim earlier recites “multiple recessed mould cavities” at line 2. In other words, it’s unclear if “one or more mould cavities” is a subgroup of the recited “multiple recessed mould cavities.” For examination purpose, it’s interpreted as “one or more of said multiple recessed mould cavities.”
The same rejection applies to Claim 2 at line 5-6 (reciting “one or more mould cavities”); Claim 3 at pg. 22 line 1-2
Claim 1 recites “the at least one mould cavity” at line 14-15. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “wherein use is made of a mould drum cleaning and/or evaluating device . . .” at line 1-2. It’s unclear what’s meant by “use is made of,” and whether this is a requisite step of the claimed method. Because claim 2 also recites a step of “cleaning and/or evaluating” (line 9-10), for examination purpose, the method is interpreted as requiring a step of “providing a mould drum cleaning and/or evaluating device . . . .”
Claim 2 recites “the mould cavities” at line 3. It’s unclear if this refers to all of the “multiple recessed mould cavities” (as recited in claim 1 line 2), or only the “one or more mould cavities” that are surrounded by the housing(s) (as recited in claim 1 line 11). For examination purpose, it’s interpreted as all of the multiple recessed mould cavities.
Claim 2 recites “the at least one passage” at line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “one or more housings” at line 5. It’s clear if this refers back to the “one or more housings” of claim 1 line 11. For examination purpose, it’s interpreted as the same.
Claim 2 recites “one or more mould cavities” at line 5-6. It’s clear if this refers back to the “one or more mould cavities” of claim 1 line 11. For examination purpose, it’s interpreted as the same.
Claim 2 recites “the at least one mould cavity” at line 7-8 and at line 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 2
Claim 2 recites “the housing” at line 8. There is insufficient antecedent basis for this limitation in the claim. Also, because claim 1 and claim 2 recite “one or more housings,” which it’s unclear which housing is being referred to.
Claim 3 recites “wherein the one or more housings are pressure housings” at pg. 21 line 2-3. It’s unclear if one housing is a pressure housing or a plurality of pressure housings (i.e., the single housing has a subset of pressure housings), or the plurality of housings are a plurality of pressure housings. Moreover, if there are a plurality of housings, it’s not clear how many of those housings are pressure housings (i.e., all of the housings are pressure housings, or only a subset of them are pressure housings).
The same rejection applies to Claim 3 pg. 22 line 1 (reciting “one or more pressure housings”).
Claim 3 recites “an outside chamber” at pg. 22 line 2. It’s unclear if this refers back to the outside chamber of claim 1. For examination purpose, it’s interpreted as the same.
Claim 3 recites “the passage port” at pg. 22 line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “the at least one mould cavity” at pg. 22 line 5 and pg. 22 line 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “a first phase” at pg. 22 line 5. It’s unclear if this refers back to the “first phase” of claim 1 and claim 2. For examination purpose, it’s interpreted as the same.
Claim 3
Claim 3 recites “the pressure housing” at pg. 22 line 4. There is insufficient antecedent basis for this limitation in the claim. Because there is one or more pressure housings, it’s also unclear which pressure housing is being referred to.
Claim 3 recites “a second phase” at pg. 22 line 7. It’s unclear if this refers back to the “second phase” of claim 2. For examination purpose, it’s interpreted as the same.
Claim 4 recites “radiation” at line 1. It’s unclear if this refers back to the “radiation” of claim 1. For examination purpose, it’s interpreted as the same.
Claim 6 recites “arranging multiple housings in a circumferential array around the outer drum surface” at line 1-2. It’s unclear if this is the same as the step of “arranging one or more housings against the outside of and over one or more mould cavities” recited in claim 1 and claim 2. For examination purpose, it’s interpreted as the same step.
Claim 6 recites “during cleaning and/or evaluating” at line 2-3. It’s unclear if this refers back to the step of “cleaning and/or evaluating” of claim 2. For examination purpose, it’s interpreted as “during the step of cleaning and/or evaluating.”
Claim 6 recites “distinct phases” at line 3. It’s unclear if this refers back to the “first phase” and “second phase” recited in claim 2. According to the specification, “distinct phases” refer to phases of the cleaning and/or evaluation step (see pg. 5 line 32-37, pg. 14 line 32-34), which corresponds to the recited “second phase.” Thus, for examination purpose, “distinct phases” refers to phases of the cleaning and/or evaluation step (i.e., “second phase”).
Claim 7
Claim 7 recites “during cleaning and/or evaluating” at line 2-3. It’s unclear if this refers back to the step of “cleaning and/or evaluating” of claim 2 and claim 3. For examination purpose, it’s interpreted as “during the step of cleaning and/or evaluating.”
Claim 7 recites “distinct phases” at line 3. It’s unclear if this refers back to the “first phase” and “second phase” recited in claims 2 and 3. According to the specification, “distinct phases” refer to phases of the cleaning and/or evaluation step (see pg. 5 line 32-37, pg. 14 line 32-34), which corresponds to the recited “second phase.” Thus, for examination purpose, “distinct phases” refers to phases of the cleaning and/or evaluation step (i.e., “second phase”).
Claim 5 is rejected because it depends on a claim rejected under 112(b) herein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046 (Fed. Cir. 1993); In re Longi, 759 F.2d 887 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937 (CCPA 1982); In re Vogel, 422 F.2d 438 (CCPA 1970); In re Thorington, 418 F.2d 528 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent 10842158. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
both recite the same or nearly identical food products mould drum, which has become soiled in the same or nearly identical process, and both recite cleaning that mould drum; both recite nearly identical steps of arranging one or more housings against the outside of and over one or more mould cavities to form an outside chamber with the mould drum (wherein the outside chamber having a radiation source), and cleaning at least one mould cavity in a first phase using radiation by means of the radiation source. 

Present Application:
1. A method for cleaning a food products mould drum having an outer drum surface provided with multiple recessed mould cavities, 
each mould cavity with a mould cavity wall formed at least in part by a wall part with a porous structure, 
the mould drum further being provided with one or more passage ports, which are via one or more passages and via the wall part porous structures in fluid communication with the mould cavities;
which mould drum has been become soiled in a process of moulding three-dimensional products from a mass of one or more food starting materials, said process involving rotating the mould drum and feeding the mass to the mould cavities and ejecting formed food products from said mould drum;

the method comprising the steps of:

arranging one or more housings against the outside of and over one or more mould cavities, so as to form together with the mould drum an outside chamber, the outside chamber having a radiation source; and
cleaning the at least one mould cavity in a first phase by exposing the at least one mould cavity to radiation by means of said radiation source.
U.S. Patent 10842158:
15. A method for cleaning a food products mould drum having an outer drum surface provided with multiple recessed mould cavities, 
each recessed mould cavity with a mould cavity wall formed at least in part by a wall part with a porous structure, 
the mould drum further being provided with one or more passage ports, the one or more passage ports being in fluid communication with the multiple recessed mould cavities via one or more passages and via a plurality of said wall part with said porous structure,
wherein the mould drum having become soiled in a process of moulding three-dimensional products from a mass of one or more food starting materials, said process involving rotating the mould drum and feeding the mass to the multiple recessed mould cavities and ejecting formed food products from said mould drum,
the method comprising the steps of:
arranging one or more pressure housings against an outside of and over one or more of the multiple recessed mould cavities, so as to form together with the mould drum an outside chamber, the outside chamber having a radiation source; and
cleaning one or more of said multiple recessed mould cavities in a first phase by causing radiation in said one or more pressure housings by means of said radiation source.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over MESKENDAHL (US PGPUB 20140242234), and in view of MONTANARI (US Patent 5167003).
Regarding claim 1, MESKENDAHL teaches a method for cleaning (see abstract, fig. 1, 3-5, para. 0044-46, 0055-61) a food products mould drum (mould drum 20, fig. 1, 3-5, para. 0047). MESKENDAHL teaches the mould drum (mould drum 20) having an outer drum surface (see fig. 4a-4b, para. 0034) provided with multiple recessed mould cavities (a plurality of mould cavities 21, fig. 4a-4b, para. 0047), each mould cavity (mould cavity 21) with a mould cavity wall (unlabeled wall of cavity 21, fig. 4a-4b, para. 0047-48) formed at least in part by a wall part with a porous structure (see fig. 4a-4b, para. 0047-48), the mould drum (mould drum 20) further being provided with one or more passage ports (see feed openings on head end 20a, fig. 4a, para. 
MESKENDAHL teaches the mould drum (mould drum 20) has been become soiled in a process of moulding three-dimensional products from a mass of one or more food starting materials (because food mass, such as meat, is fed to the mould cavities 21 of the mould drum 20, see para. 0038-39, a person having ordinary skill in the art would understand that the mould drum has been soiled), said process involving rotating the mould drum and feeding the mass to the mould cavities (see para. 0038-39) and ejecting formed food products from said mould drum (see para. 0041, ejecting food products from mould cavity 21).
MESKENDAHL teaches the method comprising a step of arranging a housing (cover 54, fig. 3, para. 0060) against the outside of and over one or more mould cavities (see fig. 3, para. 0060), so as to form together with the mould drum an outside chamber (see fig. 3, para. 0060, cleaning takes place in a closed chamber).
MESKENDAHL does not explicitly teach: “the outside chamber having a radiation source”; and “cleaning the at least one mould cavity in a first phase by exposing the at least one mould cavity to radiation by means of said radiation source.”
MONTANARI teaches cleaning a surface soiled by food (see abstract, col. 1 line 8-13), just like the present application; thus MONTANARI is analogous. MONTANARI teaches a radiation source (device 12, abstract, fig. 1-6; device 12 can comprise a lamp 13 for generating a light beam, col. 2 line 29-35; device 12 can also use laser, microwave, or other means to generate heat wave, col. 5 line 16-21), wherein the radiation source (device 12) is removably arranged in a 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify MESKENDAHL’s method by arranging a radiation source in the outside chamber (i.e., arranged on the housing) and using the radiation source to clean the mould cavities, with reasonable expectation of cleaning the mould drum. It’s well known in the art to arrange a radiation source in a chamber and use the radiation source to clean a surface within the chamber (see MONTANARI). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. In this case, arranging a radiation source in the outside chamber (i.e., arranged on the housing) and using the radiation source to clean the mould cavities would yield the predictable result of cleaning the mould drum. This step of cleaning the mould cavities by exposing them to radiation by means of the radiation source would be considered a first phase.
Regarding claim 2, the combination of MESKENDAHL and MONTANARI teaches the method according to claim 1.
The combination teaches wherein use is made of a mould drum cleaning and/ or evaluating device (cleaning device 50, MESKENDAHL at fig. 3-5, para. 0045-46) comprising a pump (pump 57, MESKENDAHL at fig. 5, para. 0061) configured to create a fluid stream in a fluid circuit (see MESKENDAHL at fig. 4a-4b, 5, para. 0061, recirculating the cleaning liquid) 
The combination teaches the method comprising the steps of:
arranging a housing against the outside of and over one or more mould cavities (as explained above); 
cleaning the at least one mould cavity in a first phase by exposing the at least one mould cavity to radiation in the housing (as explained above); and 
cleaning and/ or evaluating the at least one mould cavity in a second phase by allowing the fluid stream through the fluid circuit (as explained above; see MESKENDAHL at fig. 4a-4b, 5, para. 0061, recirculating the cleaning liquid).  
Regarding claim 4, the combination of MESKENDAHL and MONTANARI teaches the method according to claim 1. The combination teaches wherein radiation results in local heating (the radiation heats the portion of the surface covered by the light beam, see MONTANARI at abstract, claim 1, col. 3 line 59-62, col. 4 line 11-17; see band W in fig. 1 & 6 of MONTANARI) of the mould drum (the mould drum is exposed to the radiation, as explained above).
Regarding claim 5, the combination of MESKENDAHL and MONTANARI teaches the method according to claim 4. The combination teaches wherein the mould drum (the mould drum is exposed to the radiation, as explained above) is heated to a pyrolysis temperature (the radiation heats the portion of the surface covered by the light beam to pyrolysis, see MONTANARI at abstract, claim 1, col. 3 line 41-44, col. 4 line 9-10).
Regarding claim 6, the combination of MESKENDAHL and MONTANARI teaches the method according to claim 2. The combination teaches arranging multiple housings in a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714  
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714